* Case 2:19-cv-13451-MVL-JCW Document5 Filed 11/08/19 Page 1 of 2
Case 2:19-cv-13451-MVL-JCW Document 3-1 Filed 11/06/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Louisiana

BRAD A. REESE

- 7 —_ Plaintiffs) _ _ —_
v. Civil Action No. 19-13451 S (2)

ROYAL AUDIO VIDEO SUPPLY CO., ET AL

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Royal Audio Video Supply Co.
c/o Lori Gervais
235 N. Causeway Blvd.
Metairie, LA 70001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Charles Stiegler

Stiegler Law Firm LLC
318 Harrison Ave., #104
New Orleans, LA 70124

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Nov 06 2019

 
» Case 2:19-cv-13451-MVL-JCW Document 5 Filed 11/08/19 Page 2 of 2
Case 2:19-cv-13451-MVL-JCW Document 3-1 Filed 11/06/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-13451 S (2)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

Ger vais, — Fresdent_

This summons for (name of individual and title, if any)

 

was received by me on (date) [| / 7 / (cj

@I personally served the summons on the individual at (place) De. 3 S KN. fo oy feel, —

Metsinre, LA endian Li/ 7/149

© | left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

on (dizte) , and mailed a copy to the individual's last known address; or

O I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
© I returned the summons unexecuted because :or
O Other (specifi):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 7 JS // 4 _ eee Lg

Server's signa

Lewis Stegsy (Lou )

   

 

Printed name and title

Yor Foudnae SZ lw EP Laos eo CCG

Server's address

Additional information regarding attempted service, etc:
